EXHIBIT COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (in thousands, except ratio of earnings to fixed charges) The following table sets forth our consolidated ratios of earnings to fixed charges and preferred stock dividends for the periods shown.For purposes of computing the ratios, earnings represent income before taxes, extraordinary items and the cumulative effect of accounting changes, plus fixed charges.Fixed charges represent total interest expense plus an estimate of the interest within rental expense, including and excluding interest on deposits.Currently, we have no shares of preferred stock outstanding and have not paid any dividends on preferred stock in the periods shown.Therefore, the ratio of earnings to combined fixed charges and preferred stock dividends is not different from the ratio of earnings to fixed charges. Three Months Ended March 31, 2009 2008 Ratio of Earnings to Fixed Charges and Preferred Stock Dividends (Including Deposits): Earnings: Income before income taxes $3,846 $9,058 Add:Fixed charges, net 28,912 29,687 Income before income taxes and fixed charges, net 32,758 38,745 Fixed charges Interest expense 28,254 28,999 Estimate of interest (1/3) within rental expense 182 134 Interest on unrecognized tax benefits 476 554 Total fixed charges 28,912 29,687 Ratio of Earnings to Fixed Charges 1.13 1.31 Ratio of Earnings to Fixed Charges and Preferred Stock Dividends (Excluding Deposits): Earnings: Income before income taxes $3,846 $9,058 Add:Fixed charges, net 14,700 11,719 Income before income taxes and fixed charges, net 18,546 20,777 Fixed charges Interest expense (excluding deposits) 14,042 11,031 Estimate of interest (1/3) within rental expense 182 134 Interest on unrecognized tax benefits 476 554 Total fixed charges 14,700 11,719 Ratio of Earnings to Fixed Charges 1.26 1.77
